Gulotta, J.,
concurs in part and disseilts in part, with the following memorandum: Although I am otherwise in agreement that partial summary judgment was properly denied, I cannot agree with my brethren in the majority that the grant in issue created an easement in the defendant’s favor as a matter of law. In my opinion the language employed is susceptible of varying *981interpretations, and I therefore believe that a trial must be held not only to determine whether the plaintiffs had the requisite notice of defendant’s alleged easement at the time of purchase, but whether, in fact, the intent of the parties as gleaned from all of the circumstances was to grant the defendant an easement at all or merely a license.